Citation Nr: 0206544	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  99-09 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased rating for low back strain, 
currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for left knee sprain, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to 
September 1994.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO) which denied a rating in excess of 10 percent for 
low back strain and denied a compensable evaluation for left 
knee sprain.  An August 1999 hearing officer's decision 
increased the evaluation for the left knee sprain to 10 
percent.  This did not represent a complete grant of 
benefits.  See AB v. Brown, 6 Vet.App. 35 (1993) (a claim for 
an increased rating remains in controversy where less than 
the maximum available benefit is awarded).

This case was previously before the Board and was remanded to 
the RO in January 2001. 

During an April 2001 VA examination, the veteran questioned 
whether his right knee pain was due to his sparing of his 
left knee.  To the extent that the veteran wishes to raise a 
claim for service connection for a right knee disability as 
secondary to service-connected left knee disability, this 
issue is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's low back disability is manifested by slight 
limitation of motion without muscle spasm or neurological 
findings.  

3.  The veteran's left knee disability is manifested by full 
range of motion without lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for low 
back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2001).  

2.  The criteria for a rating in excess of 10 percent for 
left knee sprain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.71, Plate 
II, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted in the Board's January 2001 remand, there has been a 
significant change in the law during the pendency of this 
appeal.  The Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative, and has enhanced its duty to 
assist a veteran in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit held that Section 3A of the VCAA 
(covering the duty to notify and duty to assist provisions of 
the VCAA) was not retroactively applicable to decisions of 
the Board entered before the effective date of the VCAA (Nov. 
9, 2000).  Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 
20, 2002); See also Dyment v. Principi, No. 00-7075 (Fed. 
Cir. April 24, 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

In the present case, the Board finds that all relevant 
evidence necessary for an equitable resolution of the issues 
on appeal has been identified and obtained.  The Board also 
finds that the veteran and his representative have been 
properly notified on multiple occasions of the evidence 
necessary to complete the applications for his increased 
rating claims.  The evidence of record includes records of VA 
and private treatment, reports of VA examinations conducted 
in October 1998, June 1999 and April 2001, as well as the 
veteran's testimony at a personal hearing before a hearing 
officer at the RO in April 1999.  The RO completed the 
detailed development ordered in the Board's January 2001 
remand to the extent possible.  The veteran has not 
referenced any unobtained evidence that might substantiate 
the claims for increased ratings.  In this regard, the Board 
notes that in correspondence dated in March 2000, the RO 
requested that the veteran identify all health care providers 
who may possess additional records pertinent to his claims.  
The veteran, however, failed to respond.

The record discloses that the December 1998 rating decision 
and the August 1999 hearing officer's decision provided the 
veteran with the reasons and bases for the denial of his 
claims while the statement of the case issued in January 1999 
along with the supplement statements of the case issued in 
January 1999, August 1999, July 2000 and March 2002 provided 
the pertinent laws and regulations, including the criteria 
for a higher rating for low back and left knee disabilities.  
Accordingly, the Board concludes that it may now enter a 
decision on the merits of these issues without prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue, except as outlined 
below.  

In a December 1994 rating decision, the RO granted service 
connection for chronic low back strain, evaluated as 10 
percent disabling, and left knee sprain, evaluated as 
noncompensably disabling.  

The veteran's claim for an increased rating for his service-
connected disabilities was received on September 1, 1998.  As 
such, the rating period for consideration on this appeal is 
from September 1, 1997, one year prior to the date of receipt 
of the increased rating claims, through the present.  See 
38 C.F.R. § 3.400(o)(2).

VA outpatient treatment records show that the veteran was 
seen in July 1998 for complaint of chronic low back pain.  At 
that time, he reported that he had been self-medicating for 
years and that his back was now bothering him daily.  He 
denied any recent trauma or pain into the legs or buttocks.  
On examination, the spine was straight and nontender.  There 
was slight limitation of forward motion at the waist.  There 
was no muscular tenderness, spasm, or sciatic nerve or 
trochanteric bursal tenderness.  Muscle tone, bulk, strength 
and sensation was normal.  Deep tendon reflexes were 2+ and 
equal.  The diagnosis was flare-up of chronic back pain.  In 
August 1998, he reported occasionally waking up from low back 
pain and having both lower extremities asleep.  He indicated 
that the low back pain was normal soreness with no radicular 
symptoms.  He denied taking any medication.  On examination, 
reflexes were 2+ in the lower extremities.  Range of motion 
of the lumbar spine was characterized as "excellent".  He 
was able to walk on his heels and toes.  X-rays of the lumbar 
spine were reported to be normal.  When seen in September 
1998, the veteran reported a decrease in his low back pain.  
He had increased flexibility and demonstrated improved 
posture although he continued to complain of lower back 
soreness after sleeping or prolonged sitting.  

On VA examination in October 1998, the veteran reported that 
he had been doing regular exercise and running 10 miles a day 
until July 1998 when he stopped because of an increase in 
back symptoms.  He denied taking any medications or seeing 
any physician since the initial injury until July 1998 when 
he was placed on exercises and advised to ease off the 
running, which he did.  He stated that in the past week he 
had started swimming 1 hour three times a week.  He stated 
that sometimes he took two aspirins in the morning on the 
advice of his physician but hardly took medication for 
discomfort.  He had increased back pain if he sat or stood 
for too long, but felt better if he kept moving around.  

Physical examination noted that the veteran was very muscular 
and moved easily without restriction.  The lower extremities 
had good arterial pulsations and no edema.  Patellar, 
Achilles and plantar reflexes were present and normal.  There 
was no tenderness or swelling on either knee and movement of 
the patella on either side did not produce pain.  The 
collateral and cruciate ligaments were intact on each side.  
The drawer tests were negative.  Range of motion of the left 
knee was 0 to 125 degrees.  Straight leg raising was to 60 
degrees on each side and produced tightness, but no back 
pain.  His posture was good with normal back curvature.  
There was minimal tenderness in the lumbar sacral area.  
Range of motion of the low back was flexion to 90 degrees, 
extension to 30 degrees, lateral flexion to 35 degrees each 
side and rotation to 25 degrees each side.  X-rays of the low 
back were normal.  X-rays of the left knee showed a genu 
varum deformity with perhaps minimal thinning of joint space 
medially with weight bearing.  

In April 1999, the veteran testified that he had an 
exacerbation of back trouble the previous summer while 
working on a fence.  He reported having back spasms ranging 
from minor spasm, to continual spasm to the point of 
shortness of breath.  He stated that he had increased back 
pain, which radiated down his legs, with prolonged sitting, 
walking or standing.  He took Motrin or Extra-Strength 
Tylenol on good days and Percocet on bad days.  He stated 
that back pain forced him to give up running and physical 
sports such as football and hockey, but he was able to ride a 
bike for exercise and play golf.  Regarding his left knee, 
the veteran stated that he popping of the knee "all the 
time".  He indicated that he had to be cautious about his 
activities, and thought he might have decreased leg strength 
due to his knee problem.  

On VA examination in June 1999, the veteran reported that he 
continued to have constant dull low back pain, which was 
sometimes worse than others.  Driving long distances and 
standing and sitting aggravated his back and left knee pain.  
There had been no flare-ups due to the weather or other 
circumstances.  The veteran stated that since last summer he 
had had about seven episodes of acute low back pain lasting 
several days, which seemed to be, at times, relieved when 
there was a "popping" sensation of his lower back.  He 
occasionally took Percocet and Tylenol with codeine on a 
prescription basis, and then aspirin as an over-the-counter 
medication.  

On examination, range of motion of the lumbar spine was 
flexion to 65 degrees with onset of pain at 60 degrees, 
extension to 30 degrees, right lateral flexion to 31 degrees, 
left lateral flexion to 33 degrees, right rotation to 31 
degrees and left rotation to 29 degrees.  There was mild 
lower back discomfort noted at all ranges of motion.  Posture 
and gait were normal.  He was able to stand on his toes and 
heels without difficulty.  He was reluctant to assume the 
squatting position because of left knee pain.  There was no 
pain on percussion of the lower back, muscle spasm or sciatic 
notch tenderness.  Deep tendon reflexes in the lower 
extremities were normal.  No sensory loss of the lower 
extremities was noted.  Range of motion of the left knee was 
0 to 124 degrees and did not seem to cause any significant 
pain.  Lachman's test for cruciate ligament instability was 
negative.  McMurray test was slightly positive, with pain in 
the medial aspect of the knee, indicating a possible meniscal 
injury.  Apley test for collateral ligament damage was 
negative.  Both knees measured 16.5 inches in circumference 
with no deformities noted.  Patellar grinding test was 
negative.  There was a 3/5 weakness at the extensors and 
flexors of the left knee.  It was noted that the veteran was 
a college student and had lost no time from school or other 
activities because of the back or knee condition.  The 
diagnoses were low back strain and medial meniscal injury of 
the left knee.  In an addendum to examination report, the 
examiner noted that X-rays of the left knee taken in October 
1998 were likely as not consistent with meniscal 
degeneration.  

An August 1999 hearing officer's decision increased the 
rating for the service-connected left knee sprain to 10 
percent.  

A private physician's report indicates that the veteran was 
seen in December 1999 for complaint of persistent low back 
pain.  It related that the veteran had pain over the lumbar 
region that radiated into the right buttock.  Occasionally, 
the pain went to the knee, but not past.  The veteran denied 
paresthesia, motor loss, or loss of bowel or bladder control.  
The report noted that range of motion was decreased in 
flexion, extension and lateral flexion.  Deep tendon reflexes 
were 2+ and symmetric.  Straight leg raising was negative 
bilaterally.  Heel and toe walking was intact.  A MRI of the 
lumbar spine taken in December 1999 revealed no abnormality.  

A January 2000 report from Dr. P. R. indicated that 
neurologic examination of the veteran revealed normal motor, 
sensory and reflex examinations.  

The veteran was afforded another VA examination in April 
2001.  At that time, he reported that he had a flare-up of 
back pain about three weeks ago and had seen a chiropractor 
three times a week.  He indicated that this had been the 
third flare-up in the past year and that he did not see 
anyone the other two times.  He denied taking any pain 
medication.  He did recreational walking of about a mile a 
day five days a week and stated that his back pain was not 
clearly related to position, whether sitting, standing, or 
lifting or bending.  His left knee popped frequently but 
seemed about the same as it was two years ago.  He denied 
locking or giving way of the left knee.  

On physical examination, the veteran walked easily and had 
good arterial pulsations in the lower extremities.  Deep 
tendon reflexes were present on both sides.  Range of motion 
of the left knee was 0 to 130 degrees with no pain with 
patellar movement.  The collateral and cruciate ligaments 
were intact.   Drawer tests were negative.  Examination of 
the back showed good posture and no tenderness.  Straight leg 
raising to 80 degrees on the right and 70 degrees on the left 
did not produce pain.  Range of motion of the back was 
flexion to 90 degrees, extension to 35 degrees, lateral 
flexion to 40 degrees each side, and rotation to 25 degrees 
each side.  There were no muscle spasms with back movement.  
The examiner stated that there was no incoordination, 
impairment of skilled movements or functional impairment.  X-
rays of the low back showed possible very mild reduction of 
disc heights in the lowest lumbar segments, no significant 
abnormality or change from previous films in October 1998.  
Left knee X-rays showed mildly reduced joint space in the 
medial compartment with weight-bearing, otherwise negative.  
The diagnoses were low back pain and left knee pain.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  

A.  Low Back 

The veteran's service-connected low back strain is currently 
rated under Diagnostic Code 5295.  Under this code, a 10 
percent evaluation requires a lumbosacral strain with 
characteristic pain on motion; a 20 percent evaluation 
requires a lumbosacral strain accompanied by muscle spasm on 
extreme forward bending, with unilateral loss of lateral 
spine motion in a standing position; and a 40 percent 
evaluation requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295.

The veteran's back disability may also be rated by analogy to 
Diagnostic Code 5292 (limitation of motion of the lumbar 
spine) where a 10 percent evaluation requires slight 
limitation of motion, a 20 percent evaluation requires 
moderate limitation of motion, and a 40 percent evaluation 
requires severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

Alternatively, the Board notes that under Diagnostic Code 
5293 intervertebral disc syndrome warrants a 10 percent 
evaluation when it is mild.  Moderate symptoms with recurring 
attacks of pain are assigned a 20 percent evaluation.  Severe 
symptoms, with recurring attacks and intermittent relief are 
assigned a 40 percent evaluation.  Pronounced symptoms, that 
are persistent and compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief 
are assigned a 60 percent evaluation.  38 C.F.R. § 4.71a, 
5293.

As for an increased rating, the record does not demonstrate 
muscle spasm on extreme forward bending, with unilateral loss 
of lateral spine motion.  Although the veteran testified to 
having back spasms, VA examinations in June 1999 and April 
2001 specifically noted that no spasms were found.  In 
addition, there are no findings of loss of lateral spine 
motion.  Thus, in the Board's judgment, when the disability 
is considered in light of the schedular criteria based on 
lumbosacral strain, there is simply no basis for the 
assignment of a rating greater than 10 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.

When considering the disability under the criteria for 
limitation of motion, the Board notes that the most recent VA 
examinations in 1998, 1999 and 2001 showed no more than 
slight limitation of motion of the back.  The greatest 
restriction was demonstrated in 1999 when forward flexion was 
to 65 degrees, but backward extension, rotation and lateral 
bending were all relatively much less impaired so that the 
overall restriction was no more than slight.  Still less 
restriction was demonstrated in 1998 and 2001.  While the 
December 1999 private physician's report also indicated that 
the veteran had decreased range of motion in the back, the 
examiner did not provide range of motion measurements to 
quantify the degree of limitation.  The Board further notes 
that the veteran's neurologic examinations have consistently 
exhibited normal results, despite complaints of occasional 
radiating pain into the left leg.  No objective medical 
evidence of neuropathy, muscle spasm, absent ankle jerk or 
other neurological findings appropriate to a disc site has 
been shown; thus, there is no objective medical evidence 
showing of either a pronounced or moderate intervertebral 
disc syndrome.  Therefore, an increased evaluation in excess 
of 10 percent is not warranted under either Diagnostic Code 
5292 or 5293.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In this case, the Board finds no provision upon which to 
assign a higher disability evaluation.  The Board recognizes 
that there are situations in which the application of 38 
C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints when the rating 
code under which the veteran is rated does not contemplate 
these factors.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In this case, however, the 2001 VA examiner specifically 
stated that there is no incoordination, impairment of skilled 
movements or functional impairment as a result of the low 
back disability.  Thus, the Board finds that 38 C.F.R. §§ 
4.40, 4.45, and 4.59 do not provide a basis for a higher 
rating.

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for increased compensation, 
the reasonable doubt doctrine does not apply.  38 U.S.C.A. § 
5107.

B.  Left Knee 

The veteran's left knee disability is currently rated as 10 
percent disabling under Diagnostic Code 5257 for slight 
impairment of the knee.  A 20 percent rating requires 
moderate impairment of the knee and a 30 percent rating is 
assigned for severe impairment of a knee as measured by the 
degree of recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5260 for limitation of flexion of the 
leg, a noncompensable evaluation is warranted for flexion 
limited to 60 degrees.  Flexion limited to 45 degrees 
warrants a 10 percent evaluation; flexion limited to 30 
degrees warrants a 20 percent evaluation; and flexion limited 
to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. 
4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261 for limitation of extension of the 
leg, a noncompensable evaluation is warranted for extension 
limited to 5 degrees.  Extension limited to 10 degrees 
warrants a 10 percent evaluation; extension limited to 15 
degrees warrants a 20 percent evaluation; extension limited 
to 20 degrees warrants a 30 percent evaluation; extension 
limited to 30 degrees warrants a 40 percent evaluation; and 
extension limited to 45 degrees warrants a 50 percent 
evaluation.  38 C.F.R. 4.71a, Diagnostic Code 5261.

Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Based on the symptoms and clinical findings reported above, 
it is the judgment of the Board that the current 10 percent 
rating for the left knee disability is appropriate.  The most 
recent VA examinations conducted in 1999 and 2001 revealed 
essentially full range of motion (0-124/130 degrees) in the 
left knee and no lateral instability.  Upon review, the Board 
finds that this evidence is not suggestive of moderate 
impairment of the knee associated as required for a 20 
percent evaluation under Diagnostic Code 5257.  Nor does the 
evidence reveal the necessary limitation of motion for a 
rating in excess of 10 percent under Diagnostic Codes 5260 or 
5261.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the Board finds no provision upon which to 
assign a higher disability evaluation.  In this regard, the 
Board notes that the provisions of 38 C.F.R. §§ 4.40, 4.45 
and 4.59 have already been considered in assigning the 
current evaluation.  See August 1999 hearing officer 
decision.  In view of the foregoing discussion, the Board 
finds no basis upon which to predicate a grant of entitlement 
to an evaluation in excess of 10 percent for left knee 
sprain.

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for increased compensation, 
the reasonable doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107.


ORDER

Entitlement to an increased rating for low back strain is 
denied.

Entitlement to an increased rating for left knee sprain is 
denied.  



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

